DANAHY, Judge.
We agree with the appellant that the trial judge erred in dismissing Hartford Accident and Indemnity Company, Lee County’s insurer, from this suit by retroactive application of section 627.7262, Florida Statutes (1983). Van Bibber v. Hartford Accident & Indemnity Insurance Co., 439 So.2d 880 (Fla.1983).
However, that conclusion does not require reversal for a new trial as to Lee County. We hold that under the circumstances of this case Lee County enjoys sovereign immunity from liability to the plaintiffs. Payne v. Broward County, 461 So.2d 63 (Fla.1984); Garza v. Hendry County, 457 So.2d 602 (Fla. 2d DCA 1984). The appellants have not argued the possible applicability to this case of section 455.-06, Florida Statutes (1975), now section 286.28, Florida Statutes (1983), and we have not, therefore, considered the possible application of that statute.
RYDER, C.J., and CAMPBELL, J., concur.